Citation Nr: 9914531	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-22 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a partial 
medial meniscectomy of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from March 1985 to March 1989.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, in January 1992 that denied an 
increased rating for the veteran's service connected left 
knee condition.  In April 1996 the Board remanded the case 
for further development of the record, including orthopedic 
and neurological examinations of the veteran's left knee.  
The veteran later moved to Texas, and the RO in Houston, 
Texas, continued the 10 percent rating for residuals from the 
veteran's partial medial meniscectomy of the left knee.  The 
case was then returned to the Board.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran stated that he has had pain in his left knee with 
any prolonged walking or squatting.  The veteran also stated 
that he had problems with his left knee swelling, giving way, 
and that it makes popping noises.  According to the veteran 
his knee feels unstable, and he has difficulty going up and 
down stairs.  Numbness in a band across the knee has also 
been noted and diagnosed as probably being traumatic 
neuropathy, secondary to the veteran's knee injury or 
surgery.  The veteran was last examined for his left knee in 
March 1998.  This examination discussed functional ability 
concerning the veteran's left knee, but did not assess the 
pain cited by the veteran during use of the knee.  The 
examiner's comments concerning functional loss seem to be 
somewhat inconsistent.  Specifically, it was commented that 
there was a history of significant functional disability, 
then the examiner commented that there was moderate 
functional instability, and finally it was commented that the 
knee function was pretty normal.

The United States Court of Appeals for Veterans Claims held 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the 
provisions of the Rating Schedule do not subsume 38 C.F.R. 
§ 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that the provisions of 38 C.F.R. § 4.59, as they pertain 
to painful motion, must also be specifically addressed by the 
examiner.  In this regard, it should be noted that the 
veteran has complained of pain and swelling in his left knee.  
Therefore, an examination must include consideration of all 
the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
in relation to the veteran's left knee disability.  

Finally, it should be pointed out that in addition to the 
actual function of the knee, VA examinations have also shown 
traumatic neuropathy, pain, and a tender scar.  The RO should 
make an initial determination as to whether the knee 
disability may be evaluated under different diagnostic codes.  
The RO's attention is directed to an opinion by VA's General 
Counsel on the subject.  See VAOPGCPREC 23-97 (July 1, 1997).  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
left knee since March 1998.  After 
securing any necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the left knee disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
specifically provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  This 
determination should also if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner determines that it would not be 
feasible to 

provide the requested information, this 
should be specifically stated for the 
record and the reasons therefor 
expressed.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
regard to the veteran's left knee.  
Consideration should also be given to the 
question of whether separate ratings may 
be assigned for the knee disability.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


